Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with the attorney of record, James G. Pohlman, on September 7, 2021.
The application has been amended as follows, wherein claims 13 and 15 are amended and claim 14 is cancelled. 
13.	(Currently Amended) A handy-stick type vacuum cleaner comprising:
a first part having a connection pipe formed in a tip thereof and configured to include a dust collection unit having a suction hole and detachably mounted in a mounting space such that the suction hole is communicating with the connection pipe;
a second part configured to have a suction motor disposed inside thereof and a handle extending to one side thereof, and communicate with the first part through a flexible tube;
a third part configured to rotatably connect the first and second parts with each other, the third part including: 
a first connection member coupled to a rear of the first part, and 
a second connection member coupled to a front of the second part and rotatably connected to the first connection member by a rotation shaft; and
a mode setting unit configured to set a rotating mode in which the first part is rotated and a fixing mode in which the first part is not rotated by selectively locking and unlocking the first part,
wherein the mode setting unit is elastically disposed in a state movable inside the second part, has a portion protruding externally from the second part, and interferes with a portion of the third part in the fixing mode.

14.	(Cancelled) 

15.	(Currently Amended) The handy-stick type vacuum cleaner as claimed in claim [[14]] 13, 
wherein the mode setting unit includes a locking protrusion for locking and unlocking an engaging protrusion of the first part,
wherein each of the locking protrusion and the engaging protrusion has one side surface disposed in a direction facing each other in the fixing mode and the other side surface disposed to be inclined on an opposite side to the one side surface, and
wherein the other side surfaces of the locking protrusion and the engaging protrusion are inclined in a direction facing each other.
Allowable Subject Matter
Claims 1 and 3-13 and 15 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 13, Soon (KR 20070037179) is a close prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the structural and spatial relationship of the mode setting unit and the second part as particularly claimed in combination with all other elements of the respective claim. 
Claims 3-12 and 15 are allowed for depending from either claim 1 or 13. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723